Morris, J.
Motion to dismiss appeal upon various grounds, among which is “that no statement of facts or bill of exceptions has been served or filed.” Counsel for appellant seeks by this appeal to obtain a review of the ruling of the lower court in denying a plea of former jeopardy, and has filed what he terms an “agreed statement of facts.” At the end of this so-called statement, appears this signature: “Guy C. Alston, Judge.” This signature cannot be accepted as the certification of a statement of facts required by our statute. Even though the appeal be presented upon an agreed statement of facts, it is necessary that it be properly certified by the trial court. State ex rel. Hersner v. Arthur, 7 Wash. 358, 35 Pac. 120; State v. Maines, 26 Wash. 160, 66 Pac. 431.
We could, in' no event, however, accept this statement as an agreed statement of facts, as it appears to have been ob*406jected to by the prosecuting attorney, his signature appearing thus: “Objected to. 8-2-1913. R. J. Faussett, Prosecuting Attorney.”
We have no alternative but to grant the motion, and the appeal is dismissed.
Crow, C. J., Mount, Parker, and Fullerton, JJ., concur.